:’




             OFFICE    OF THE ATTORNEY              GENERAL    OF TEXAS
                                  AUSTIN




     Hon. Anaror Yatton
     mt~~'t*Abt&rn"
           #
     Doer Pira                       Attention:      Mr. pL+sQ             w lJmt8lll
                                                             ,i\




                                                                  haion      or     tr0 pu8
                                                                  ~0dlng      or     d004.



     haA been    poatcr
     6tato    were    not




                                shall bo ma40 by the iirat
                                the rpee4y ml., wlthoubtha
                                  t in court, or a mri8imt
                                  as and other property    rer thr
                           eon,    uta on erorymar thematter r0r
                         llke nannu: ar all lands and oshor
             property upon whioh Oh. tax.8 hare not been midi
             and the dred of winroyan4oto the pawoh-or for
             allla~16sau6 othv property t&us #old ahall bo
             held to mat a good'8ndperiod tit10 Im th0
             purahimm thereoi, rubjeot to bo lrapeauhwl        only
             ror aotual     fraudi      prorid~4,    that   the    rormm      0-F
             ahallwithin two ywkrr from &et.0or the r5.m
             tar reaord of the Purehailor”~ Deed hmve the rbt
             to redoUP the land on the r0ii0nia6  bad*:
     =(i)  withinthe sir8t  ye   0r the dmpti0n
     periodupon the paymentor the amouut or money
     9alQ ior tholoaa, inoltilngOne (#LOO) Dollar
     hx DwI R800rdlngTOO ~6 all taxer, ponsltlo8,
     iatuoot an8 lost8 p8id plus notoxroodia~ twonty-
     sir. (8s$) peroolltor the oggrogato tot&la
          "(8) ~Within'tholast year Of the radamptlon
     period upon the paymentor  the 60w    or money
     paid iOr the land, ineludingOne ($1.00)Dollsr
     Tax Deed Yooordlng Foe and all taxes, penaltlos,
     intu08t 0a      008t0 paia pbu8 not ~000alOg   rifty
     (so$) pexyont    or the aggregate tot&l.-
          &tlolo 'Iam,Rorlo.4ClTll statuto8,        as apondoa*
road0 00 row:
           vh0 owner 0r the rosl estate sold ror uto
     payment of tome, or his heir8 or aulgu    or legal
     ropruontatlroo   amy, tithln two (a) pars after the
     date of riling #or roeora of the puohoooro dead,
     havothorlgbt to rodoomtho land onthofollowlnu
     baolq
          =(l) Within the flret you of the ro4oaptIon
                                         or mh0y pau
                  the pp0nt 0r the m03tt.e
                 d, lnolualngon. Dolmr ($1.00) tax
     boa rooomilng r00 0a4 0u tax08, p0nOltlo8, inter-
     at awl 8osts thsroaftarpaid tltoroon pLu8 ton par
     oont .(+0$) or the ag8rogto total.

          '$2) Withinthe lost ye&w of the rehmption
     period upon the payment 0r the emouut 0r money pal13
     ror the land, includingOne Dollar ($1.00)tu (Loo&
     rooordlngroe and all tuos, pe~altios,intorootmb
     uste thoroaftu paid thoroonplus twenty pu Out
     (80$)of the aggregatetotal.
           Vrorido&, that eubjoetto the ownox% right
     to re&oom as aforoea i 6, any lioa holderor party
     iatorosbl  may within the Wne abore opoaifl?dro-
     them raid property under the ow      prorislons.
          lso o .8.Thlo Act is intendedt4 apply to and
     aorern tha amuut nooossaryto be paid ror rodamptlon
     froa all mete, carmty,~nlolpol
                                 . - and/of dlstrlot
                                              _a*_- --I_
                       Veo .8.Inlddltlor,
                                        to rodeoalna diroot
               from tho purohasor,robqtlon                   MY    alsa be-made              k8
               groridod in Artlolu t&34 ai t?ioR wlo o dCiiil                                 '.\'
               8~tUtO8 Or TOFU Or 108b.*

                      btiti.         r+O,    ~OViOOd      Ciril.8tatUt.8,
                                                                        a8              UOJId@d,
     rude       a0   r0Zlarr:

                   Whenever load i8 0014 under a doeroo8nd
               f\pdguntor Court tar tuoo lotiodby ar for any
               aOtI?iOt      Ug81dSOd       OadU    th0   iW8     Or   th0     Sati         Oi
               ~~UUdthO~thOdtJ                tO1O~Wdoo~~t                     tUO8,         the
               o wnero tluoh geoperty,or oapno haviiyan IntoroOt
                         lhll
               ‘tb o r o ln,  hate .tho right to rodoea the sue at




_:             et mash ml.."
                      titlolom94b,PwioodP&vil                     statutoo,&8 aaendod,
     ~0         0    r0oll0tr.t

                      rlhmovor lams! 18 0016 uador a dooroo urd
               Judmnt        of     oourt
                                  for  tOroe loriodby or ior the
               State, or by ‘or for auy copaty ulthln ,$ho 8kto,
               the'ewnu       or oueh property,u anyone hmiga UL
               ~intoroot     thoroln,&all have-theright to rodoa
               thmMIm~tulytlwwlthintwo                            US    frOB     th.        ht.
               tirlu0h ~10 up o np a y m e0r
                                           ntLOUF 10 th0 -t  p a id
               by the porOhaOOr at lU8h 8010; provldodthat Ui8
               purohaou at ouoh tor#OlOSurw Oslo, and hl8 asolgu,
               &all not be ontltlodto the poo8us1on of the
               property 00ld ror            twoa   until
                                                       th e
                                                          lrgdr~ti~n                   of
               two   708rS        rroppthe date    or'0u0h      0al.o..
                      8inOO &tiOlO          '1=, ~0riS.dairi 8tatUt.8,vOWfdO8
     that ii any land oold to the Stats pador tu ?oroolosurosale
     is   not rodoomodwithin   the time prooarlbodby law, the shuiti
     Ohti.;l 801l  th. OiLO at plbllo Orptarjr,it bOOOPb8,liOOO88~     %O
     dotorslao    what periodor time lo allwod t&o londownordthla
     whloh to ro&oomtholond thus 8oldundor tomolo8~o sale.
     fr Artlolo7883 governs,thon2ho landownerwould hate tm
     YO~B Rro!B
             - ._  th?.dptp 0r iilia6 ror roooya_ ?r.“!    p\trclhMU*S
                                                             ---  ._
Bon. Amlrww Pattoa, June 12, 1939, Pago 4.


          Mlolo VIII Se&Ion W, 'hniMtutlon ai Texas,
Ia the only pnmldon Lathe Con8tltutloatouohfnglapon
the right 0r a h4d0UtlO~to HaOOlR ma Sold r0r aolln~uant
t6XM. huwer, the Leglolaturomey make provlsfonsror
mmh rdozzptlon  In sltuatlononot oororedby tho Constltu-
tl.on.Hinksonv. Lmenxo Inaopna~t schoolDistrict,109
a. ‘a’,1008i a08 *oDallas Countymy IzqnwopabntDiot-
dot v. Ihgoq 2% b. w. ox) ,tBB.
          In the oaso of Elnkacnvr ba       Indo~ondant
&boo1 Diotdot, aupre, the Sob001dlstrlct8usG Hin
ror duinquent taue aa obtained   a judgrcont0f roro-
UoOWO. said foaepent    al80protidedthat the owner
8hmldhe~othorlghtto      rwdownaaldlow3 atonytlaotith-
in tU0 #@~a fZWSth0 hkt0 0fOu0, W- pY.WaOr Qub&
the amunt pad by the pOrahCI8U at the wil..    The land-
4moroomplalnode+ftholattorpart ofraid jpdgment,eon-
tona1ngthnthoSlmuldh8Te tbo rightt43rodoaL3tholand
Pldu ktioio mt3s, u ~oodso, upon pqtit0ttt   8r thbramttnt8
thorol.nprovided. no quote r-   me oourt*s0pinLona0
iollmrr
          -0 oomot aooodoto this 00ntQLtion.
     The Old   art:010   ‘Pi?83 IntO a plrt   Of SOOtiOa   19
    of the hot or 3.806,o. 152, p. 259, whioh dealt
    rithuluof        lad ibrtaxesbythstaxoollw&vrr
    uador sumtuy prooea, and had ao roforenooto
    go2 maa8 under fntgaente      or ioretrlom at tu
           . Z&xeowr, that act, llko all others pdac
    to the owiotnient   ai ar:;lole 7B4a in 19.OE?, had
    roforenooto #al08for taxeo duo the atate, maa-
    tloa, am? bitlea. Hone 0r th03thaa any w0rcm00,
    &usafara8 the matter 0r red66ptlon18 00noOmmd,
    to mhti 0r roU 08tate wrier roratolom 0r tu
    3.iien8OUin~   to SOhO and OthSrdtstrlatsmt0d
    under the lare of tAe state. no oonst.ltutloMl
    provlolon    for ouoh rodomptlon,artiolea, section
    13, &ppiiOd    Onw t0 SU243RI7 8tiO6  IMaO bp tar
    W~eCtOII3 tiORtho tar muUs ard Rot to 8aiO8
    smae unaer fOrOt3iO8UPB 0r tax uons     by 00uxt juag-
    nonts. city or San 4ltonlo v. Berry, 92 'pa. 319,
    48 S. b".496; C~ll.iDe   et al T. Porgueonet al, 22
    Tax. Clr. App. 652, 56 9. 2, 225. There is nothing
    in th. 1StO ~OndmeIlt8    Or 0ith.T  the COMit~tUtion
    or the otatuto, art10109283,rhlohuould lndleato
    on intention to lxtond tholr applloation.*
     I

.’




                        Artl0l.e?n34a md 9%ub, hrlimd Cirilst8tutu,
         uere enaot4bU     h 1927, end Artioio9LB3, aa emaM&., ma8
           ulaotedin 19x5. me llmgpage0s.d In seotionEimf Artiolo
         92SS la ray broad aad,:to ly the 1-t' mm.00 rory alom
         to making #at etatutoapply to 8ohooldistriattax 8al.s
         and  to    nlu    aade aftor   mart  foxwolo8ur~a,     as roll 8a
         oluauwyshl.8. Zba Legtsiatu~ ha6 not obeyed LLrsmandato
         Of IlttiOiO     m1, 6OOtiOn     is, Of the %IStitUtiOn      Snd hMJ
         ma&s ~3 prmisloa for the 8ale of land Sor dallnquunttaxea
         ulthoutthe neo r 88ity       o fluita in oourt. The 03nrrtnOotlon
         plaesd0a iet20ie       7283 by th0 hrariu COW 0r cidi Ap
            ~8 in th0 -AI                     0a8e,tbw0x-o. ~08 aaid kti0i0
         f&3,      at i8a8t ror              the prumnt, bqwatlve.
                          teollag&peii8dto              mllu thecourtof Ciril Ap-
         *a18inthoEhkmntoLorenzo        I&epndontSohoolDiotrloti
         8aae,~tla0ur0plsloathatArtlole      9@34b,Ravtr~Cldl
         Stetutaa would govern the prioa ot rod4baptton
                                                      in the
         oaao tit& uhbh ue are &we 8onurml. It follouathat
         the parfod of ndaaptlon allowedthelandarm haa lrglred
         ondtheland p~rsntionmaynoube       aoldumiartho prorlslona
         of &t&01@ t888, Rwlred  Clril Statutea.
                                                             Yours vary truly
                                                          ATTOR?4EYQBfi5RALC@TJ!ZAS